Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 31-36 and 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sano et al (US 2010/0176475). 
Regarding claim 31, Sano et al shows in Figs.1-4 the following elements of applicant’s claim: a semiconductor substrate (11) including an effective pixel region (12) and an optical black region (13), wherein the effective pixel region of the semiconductor substrate includes a photoelectric conversion region (23), and wherein the semiconductor substrate has a first side (11a) and a second side (11b) opposite the first side (Figs.2 and 3A); a first trench (paragraph 126; Figs.2 and 3A show a trench 36 being provided in an optical black region 13) disposed in the optical black region of the semiconductor substrate in a cross-sectional view; a first film (paragraph 126; i.e. tungsten) disposed in the first trench in the cross-sectional view, wherein the first film includes a metal; and a second film (paragraph 126; i.e. an insulating film) disposed in the first trench in the cross-sectional view, wherein the second film is disposed above the first side in the cross-sectional view (Figs.2 and 3A).
Regarding claims 32-34, the limitations therein are disclosed in paragraph 126 of Sano et al.
Regarding claims 35-36 and 40, the limitations therein are shown in Figs.3A-5B of Sano et al.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano et al (US 2010/0176475).
Regarding claims 37-39, the specific configuration and the specific elements utilized for trenches would haven obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noh et al (US 2019/0221597) is cited for disclosing an image sensor comprising a pixel region and an optical black region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878